221 F.2d 478
55-1 USTC  P 9394
Thomas M. ROBINSON, Collector of Internal Revenue for theDistrict of Montana, Appellant,v.Noel ANDERSON, Appellee.
No. 14142.
United States Court of Appeals Ninth Circuit.
April 19, 1955.

H. Brian Holland, Asst. Atty. Gen., Robert N. Anderson, Elmer J. Kelsey, Sp. Assts. to Atty. Gen., Krest Cyr, U.S. Atty., Butte, Montana, Davis W. Morton, Jr., Asst. U.S. Atty., Washington, D.C., for appellant.
Vernon E. Lewis, Fort Benton, Mont., for appellee.
Before STEPHENS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
We are in complete agreement with the opinion and decision of the Honorable Charles N. Pray, the District Judge who directed the entry of the judgment from which this appeal arises.  The opinion is reported in 115 F.Supp. 776.  This single question in the case is whether there was a family partnership in being for income tax purposes during the tax year of 1945.  The District Court answered the question in the affirmative and we affirm on the basis of the opinion hereinabove referred to.


2
Affirmed.